PUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 19-4888


UNITED STATES OF AMERICA,

             Plaintiff – Appellee,

v.

MIKKEL MCKINNIE,

             Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. James C. Dever, III, District Judge. (5:18-cr-00286-D-1)


Argued: October 29, 2021                                    Decided: December 27, 2021


Before WILKINSON, AGEE, and FLOYD, Circuit Judges.


Affirmed by published opinion. Judge Wilkinson wrote the opinion in which Judge Agee
and Judge Floyd joined.


ARGUED: Seth Allen Neyhart, Durham, North Carolina, for Appellant. David A.
Bragdon, OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for
Appellee. ON BRIEF: Robert J. Higdon, Jr., United States Attorney, G. Norman Acker,
III, Acting United States Attorney, Jennifer P. May-Parker, Assistant United States
Attorney, Kristine L. Fritz, Assistant United States Attorney, OFFICE OF THE UNITED
STATES ATTORNEY, Raleigh, North Carolina, for Appellee.
WILKINSON, Circuit Judge:

       On the morning of December 1, 2016, Trevor Nelson died of a drug overdose. Hours

before his death, Nelson was sold “China White” fentanyl by appellant Mikkel McKinnie.

McKinnie was indicted in the Eastern District of North Carolina and pleaded guilty to

distribution of a detectable amount of fentanyl, in violation of 21 U.S.C. § 841(a)(1). The

district court imposed a sentence of 120 months, justified both as an upward variance and

upward departure from the Guidelines range. Because the district court acted within its

discretion, we reject McKinnie’s challenge to the procedural and substantive

reasonableness of his sentence.

                                              I.

                                              A.

       Lauren Duppstadt left her home in Fuquay-Varina, North Carolina, at around 7 a.m.

on December 1, 2016. When she returned at 10 a.m., she found her roommate, Trevor

Nelson, unconscious on the bathroom floor. Despite attempts by emergency responders to

resuscitate him, Nelson was declared dead. Officers collected two used needles and a spoon

containing white powder at the scene. Subsequent testing revealed that one of the needles

contained heroin, the spoon contained fentanyl, and the other needle contained both heroin

and fentanyl. An autopsy determined that Nelson died from “[a]cute intoxication of

alprazolam, heroin, and fentanyl.” J.A. 74.

       Officers secured a search warrant for Nelson’s phone, which revealed numerous

texts between Nelson and his drug dealer, Mikkel McKinnie. Using surveillance footage,



                                              2
witness interviews, text messages, call logs, and cellphone location data, investigators

pieced together the events that led to Nelson’s death.

       On November 27, 2016, McKinnie texted Nelson, explaining that his supplier was

coming down from New Jersey with “China White,” a potent narcotic containing fentanyl.

The next day, November 28, McKinnie bragged about the drug’s strength by claiming it

was causing people to overdose. J.A. 214 (“[G]ot it last night but my ppl just call me back

told me too b careful cuz ppl going out on that shit.”). McKinnie agreed to sell Nelson a

gram, and at just after 2 p.m., Nelson and McKinnie arrived at a Sheetz gas station to

complete the transaction. After purchasing the China White, Nelson immediately used it in

the Sheetz bathroom. Upon exiting, Nelson was so visibly impaired that an employee called

911. Nelson and McKinnie left as police arrived.

       Later that evening, McKinnie texted his supplier, praising the drug’s effect on

Nelson, who “couldn’t even walk, talk, think that m.f. was gone bro.” J.A. 215. The

following day, McKinnie warned another customer about the strength of the drug: “Please

b careful its really strong.” Id.

       On November 30, the day before his death, Nelson texted McKinnie seeking one or

two grams to ward off his opioid withdrawal symptoms. Nelson also stated that he would

purchase from another dealer in Durham, North Carolina, if McKinnie was unavailable.

After a brief call with McKinnie, Nelson texted him, “Aight I catch u another time I got to

go.” J.A. 216. Location data from Nelson’s cellphone demonstrates that he then traveled to

and from Durham. As Nelson returned from Durham, McKinnie mocked him for going to

another dealer: “Y u go by that bullshit I got u. u know I got that fire.” Id.

                                              3
       That evening, Nelson asked how much McKinnie would charge for half a gram of

China White and McKinnie encouraged him to purchase a whole gram. Nelson agreed to

make a purchase, and cellphone location data confirms that McKinnie made the delivery

at Nelson’s house.

       When Nelson’s roommate left for work the following morning, Nelson was alive

and well. Three hours later, he was found unconscious on the floor of his bathroom. The

afternoon of Nelson’s death, McKinnie’s supplier texted him, “shit krazy boy,” to which

McKinnie responded: “My bad bro I got the money tho just sold last lil bit of the shit, took

longer than expected.” J.A. 217.

                                             B.

       McKinnie was arrested and charged with (1) distribution of a detectable amount of

fentanyl; and (2) distribution of a detectable amount of fentanyl resulting in serious bodily

injury and death. See 21 U.S.C. § 841(a)(1), (b)(1)(C). In exchange for the dismissal of the

second charge, McKinnie pleaded guilty to the first charge. Prior to sentencing, the

government submitted a brief arguing for a sentence above the Guidelines range.

       At the sentencing hearing, the government presented three witnesses, each of whom

the district court found to be credible. Detective Greg Hamilton and retired detective Ryan

Blackwell described the investigation leading to McKinnie’s arrest and the evidence

against him. The government also called Dr. Ruth Ellen Winecker, who spent 19 years as

the Chief Toxicologist for the North Carolina Medical Examiner system. Dr. Winecker

explained that fentanyl is “a hundred times more potent than morphine,” and that if users



                                             4
take their “usual” dose of what they believe to be heroin, then “they’re at very high risk of

overdosing.” J.A. 105–06.

       Citing Nelson’s toxicology report, Dr. Winecker focused on three drugs found in

his system: alprazolam (Xanax), morphine, and fentanyl. The first drug, Xanax, was found

in a concentration of .087 milligrams/liter, which is within the normal therapeutic range.

The second drug, morphine, was found at a concentration of .099 milligrams/liter.

According to Dr. Winecker, the presence of a chemical known as 6-monoacetylmorphine

indicated that this morphine must have come from heroin, which is ultimately broken down

by the body into morphine. The .099 milligrams/liter of morphine was “not unusual in any

way” for a heroin user and was right around the .10 milligrams/liter medical examiners

typically see among such individuals. J.A. 110.

       Dr. Winecker drew particular attention to the 100 nanograms per milliliter

concentration of fentanyl, which was “notable for how elevated it is.” J.A. 111. Over the

five years preceding June 2018, the median concentration in deceased individuals where

fentanyl was detected was 11 nanograms per milliliter, meaning the concentration in

Nelson’s blood was nearly 10 times higher. Moreover, of the 2,142 such cases, only nine

(0.4%) involved concentrations higher than 95 nanograms per milliliter.

       After the testimony of the three witnesses, a statement from Lynn Nelson, Trevor

Nelson’s mother, was read. She described her loss “so deep, so permanent and so

heartbreaking, words are simply not enough,” and shared her horror that McKinnie would

trade “a few dollars in exchange for human life.” J.A. 130–34.



                                             5
       McKinnie declined to make a statement and conceded that he had no objections to

the presentence report (PSR) that would affect the calculation of the Sentencing Guidelines

range. The court adopted the uncontested portions of the PSR, which recommended an

offense level of 12—based on the quantity of drugs distributed by McKinnie—and a

criminal history category of IV, leading to an advisory Guidelines range of 21 to 27 months.

The calculation was based solely on the drug quantity attributed to McKinnie and did not

take into account Nelson’s death.

       After a lengthy discussion of the 18 U.S.C. § 3553(a) factors and McKinnie’s

conduct, the district court imposed a sentence of 120 months. This sentence was justified

on three grounds: (1) an upward variance under the § 3553(a) factors, (2) an upward

departure under U.S.S.G. § 5K2.1 (Death), or (3) an upward departure under U.S.S.G.

§ 5K2.21 (Dismissed and Uncharged Conduct). The court initially focused on the

seriousness of McKinnie’s conduct which “absolutely manifested a complete disregard of

human life.” J.A. 135. The court addressed McKinnie’s arguments and rejected his claim

that the evidence was insufficient to show that he sold Nelson fentanyl the night before his

death. On the basis of the “shocking” testimony about the level of fentanyl in Nelson’s

body and the court’s finding that McKinnie “sold this fentanyl to the decedent,” the court

found that the upward departures for Death, U.S.S.G. § 5K2.1, and Dismissed Conduct,

U.S.S.G. § 5K2.21, were appropriate. J.A. 138–41. The court also justified the 120-month

sentence as a variance under the § 3553(a) factors, focusing on McKinnie’s role in Nelson’s

death, his “callous” disregard of the risk involved with distribution of fentanyl, his



                                             6
extensive criminal history along with his failure to respond to leniency shown for previous

convictions, and the “dire need” for general deterrence. J.A. 135–44.

       McKinnie now appeals his sentence, arguing it was procedurally and substantively

unreasonable.

                                             II.

       The primacy of the district court’s role in sentencing is well-settled. We review

sentences, including those outside the Guidelines range, for abuse of discretion. Gall v.

United States, 552 U.S. 38, 41 (2007). Under this standard, the district court’s factual

findings are reviewed for clear error, while legal conclusions are reviewed de novo. United

States v. Provance, 944 F.3d 213, 217 (4th Cir. 2019). This deference is justified by the

Supreme Court’s consistent recognition that the “sentencing judge is in a superior position

to find facts and judge their import under § 3553(a) in the individual case. The judge sees

and hears the evidence, makes credibility determinations, has full knowledge of the facts

and gains insights not conveyed by the record.” Gall, 552 U.S. at 51; see also Rita v. United

States, 551 U.S. 338, 357–58 (2007) (“The sentencing judge has access to, and greater

familiarity with, the individual case and the individual defendant before him than the

Commission or the appeals court.”). Reliance on district courts is essential in ensuring that

“the punishment will suit not merely the offense but the individual defendant.” Wasman v.

United States, 468 U.S. 559, 564 (1984).

       We review sentences in two steps. First, we determine whether the district court has

committed significant procedural error. United States v. Fowler, 948 F.3d 663, 668 (4th



                                             7
Cir. 2020) (citing Gall, 552 U.S. at 51). Second, we consider whether the sentence imposed

was substantively reasonable. Id.

                                              A.

       A sentence is procedurally unreasonable if the district court committed a serious

procedural error, such as improperly calculating the Guidelines range, treating the

Guidelines as mandatory, failing to consider the § 3553(a) factors, selecting a sentence

based on clearly erroneous facts, or failing to adequately explain the chosen sentence.

Fowler, 948 F.3d at 668. McKinnie concedes that the district court properly calculated the

Guidelines range. And he does not contest the fact that the district court considered the

§ 3553(a) factors and extensively explained the chosen sentence. Indeed, the district court

conducted a lengthy sentencing hearing, providing McKinnie every chance to raise his

arguments. The district court stated that it “considered all arguments that have been made

on behalf of Mr. McKinnie,” and addressed them throughout the sentencing explanation.

The court, for instance, rejected “root and branch” McKinnie’s claim that the evidence was

insufficient to demonstrate that he sold fentanyl to Nelson hours before his death. J.A. 137.

       Instead, McKinnie argues that the district court procedurally erred by considering

his role in causing Nelson’s death when imposing the 120-month sentence. For the reasons

that follow, we disagree and find the upward variance procedurally reasonable. *




       * Because McKinnie’s variant sentence is procedurally reasonable, we do not
consider his arguments related to the district court’s alternative departure rationales. See
United States v. Gomez-Jimenez, 750 F.3d 370, 383 (4th Cir. 2014).

                                             8
       District courts may impose sentences above the Guidelines range through either a

“departure” or a “variance.” A departure is a deviation from the Guidelines range

“computed by examining the provisions of the Guidelines themselves,” while a variance is

a deviation from the Guidelines range “based on application of the other statutory factors

in 18 U.S.C. § 3553(a).” United States v. Cruz-Perez, 567 F.3d 1142, 1146 (9th Cir. 2009).

District courts may impose an upward variance from a defendant’s Guidelines range if it

is justified by the § 3553(a) factors, as considered under the totality of the circumstances.

Gall, 552 U.S. at 51. Here the district court found that two upward departures applied,

U.S.S.G. § 5K2.1 (Death) and U.S.S.G. § 5K2.21 (Dismissed and Uncharged Conduct).

But it also justified McKinnie’s 120-month sentence as an upward variance under the

§ 3553(a) factors. The district court cited McKinnie’s awareness of the risk involved with

distribution of fentanyl, his pattern of recidivism, and the need for general deterrence to

support the variance. The district court’s extensive sentencing explanation—which

spanned nearly 10 transcript pages and tied the sentence to the § 3553(a) factors—

demonstrates that the court did not abuse its discretion in imposing the variance. See J.A.

135–44.

                                             1.

       McKinnie nonetheless argues that the district court erred in imposing an upward

variance by taking into account Nelson’s death without finding that McKinnie’s fentanyl

was the but-for cause of that death. McKinnie grounds his argument on the fact that a but-

for finding is required for conviction under 21 U.S.C. § 841(b)(1)(C) (death or serious

injury resulting from distribution), see Burrage v. United States, 571 U.S. 204 (2014),

                                             9
or for application of the § 2D1.1 Sentencing Guidelines enhancement for “death or serious

bodily injury result[ing] from” distribution, see Young v. Antonelli, 982 F.3d 914 (4th Cir.

2020). Both are inapposite, however, to an upward variance under the § 3553(a) factors.

       The distinction between variances and departures matters. Even if the but-for

causation standard applies to a sentencing departure under the Guidelines, it is not similarly

required for an upward variance under § 3553(a). District courts need not commit

themselves to a specific, enumerated departure when weighing the § 3553(a) factors.

United States v. Evans, 526 F.3d 155, 164–65 (4th Cir. 2008). When considering a

variance, district courts may thus consider evidence that a defendant’s actions contributed

to death or serious injury. This is so even if the evidence is insufficient to meet the but-for

causation standard required for the “death results” enhancement under the Sentencing

Guidelines, Young, 982 F.3d at 918–19, or for conviction of distribution resulting in death,

Burrage, 571 U.S. at 210–19.

       This conclusion is dictated by the statutory text, which is importantly different from

that at issue in both Burrage and Young. In Burrage, the Supreme Court interpreted 21

U.S.C. § 841(b)(1)(A)–(C), providing for increased punishment “if death or serious bodily

injury results from the use of such substance.” Id. The Court held that but-for causation

was mandated by the statutory phrase “results from.” Id. And in Young, our court similarly

held that the U.S.S.G. § 2D1.1 enhancement, available where “death or serious bodily

injury resulted from the use of the substance,” requires but-for causation based on that

provision’s “parallel language.” 982 F.3d at 918–19.



                                              10
       In contrast with these provisions, the text of 18 U.S.C. § 3553(a) contains no similar

“results from” language. Instead, it mandates that district courts examine, inter alia, “the

nature and circumstances of the offense,” id. § 3553(a)(1), and “the seriousness of the

offense,” id. § 3553(a)(2)(A), under the totality of the circumstances. Gall, 552 U.S. at 51.

Congress has further established that, “[n]o limitation shall be placed on the information

concerning the background, character, and conduct of a person convicted of an offense

which a court of the United States may receive and consider for the purpose of imposing

an appropriate sentence.” 18 U.S.C. § 3661. Evidence of causation, even if it does not meet

the but-for standard, is clearly relevant to the circumstances and seriousness of an offense

and may thus properly be considered under the § 3553(a) variance analysis.

       The precedent of our sister circuits, in cases with significant factual similarities,

supports this conclusion. In United States v. Heindenstrom, the First Circuit held that even

where the fentanyl distributed was found not to be the but-for cause of death, the fentanyl’s

contribution to that death could justify an upward variance under the § 3553(a) factors

because “[c]ourts have always taken into consideration the harm done by the defendant in

imposing sentence.” 946 F.3d 57, 60–61, 63–64 (1st Cir. 2019) (quoting Payne v.

Tennessee, 501 U.S. 808, 825 (1991)). The court proceeded to affirm a variance more than

four times the Guidelines range based on the seriousness of the offense, the defendant’s

awareness of the risk, and the need to achieve general deterrence. Id. at 59–61, 65–66. The

Fifth Circuit reached the same conclusion in United States v. Hudgens, 4 F.4th 352, 358–

61 (5th Cir. 2021), likewise holding that causation that does not meet the but-for standard

can be considered in the variance analysis. Citing § 3553(a)(1) and § 3553(a)(2), the court

                                             11
noted that “the [district] court’s consideration of [the decedent’s] death in fixing Hudgens’s

sentence was not a clear error in judgment.” Id. at 358–59. The court affirmed a 119-month

upward variance in a heroin and methamphetamine case based on the defendant’s role in

the death, knowledge of the risks, criminal history, and failure to provide help to the

decedent. Id. at 356, 360–61.

                                              2.

       While the absence of but-for causation thus need not be fatal to the trial court’s

variant sentence, the hearing transcript indicates that such a finding was made. A factual

finding of this kind is reviewed for clear error, Provance, 944 F.3d at 217, and the evidence

demonstrates this finding was not clearly erroneous.

       The district court did not use the magic words “but-for causation.” But its analysis

makes clear that it concluded that the fentanyl McKinnie sold to Nelson was the but-for

cause of his death. The district court first rejected McKinnie’s argument that the evidence

was insufficient to establish that he met with Nelson the night before his death and sold

him fentanyl. J.A. 137 (“I reject that argument root and branch.”). Next, the court

referenced the “level of fentanyl in the decedent, fentanyl that he got from the defendant.”

J.A. 138. Finally, on the basis of the court’s conclusion that McKinnie sold “this” fentanyl

to Nelson on the night before his death, the “shocking” level of fentanyl in Nelson’s body,

and the testimony that Nelson was alive the next morning when his roommate left, the court

found that departures under U.S.S.G. § 5K2.1 (Death) and U.S.S.G. § 5K2.21 (Uncharged

Conduct) were warranted. J.A. 138–41. The district court’s application of the § 5K2.21



                                             12
departure confirms that it found the but-for causation standard met, as such a finding was

required for the departure to apply.

       Three main strands of evidence indicate the district court’s finding of but-for

causation was not clear error. First, the extreme amount of fentanyl present in Nelson’s

body, as compared with the typical amount of heroin and a therapeutic amount of Xanax,

indicates that the fentanyl was the lethal agent. Second, there is evidence to support the

finding that it was precisely the fentanyl McKinnie sold that was fatal, not the drugs Nelson

purchased from a different dealer in Durham. Nelson was undergoing opioid withdrawal

the day before his death, and thus almost certainly consumed the drugs he purchased in

Durham immediately to satisfy his cravings. See J.A. 216 (“Let me know soon bc I’m sick

so I got to run to Durham if u busy n can’t do it”). Nelson’s swift attempts to arrange a

sizeable purchase from McKinnie after visiting Durham also indicate that he did not keep

any of the Durham-purchased drugs for later use. Third, Nelson’s roommate made clear

that he was alive and well the morning following his visit to Durham, indicating those

drugs could not have caused his death. Instead, the only plausible explanation for Nelson’s

passing was his consumption on the morning of his death of the potent fentanyl sold to him

by McKinnie the night before. Under clear error review, no more evidence is required.

                                              B.

       McKinnie next argues that his sentence was substantively unreasonable because the

substantial upward variance was not justified by the § 3553(a) factors. Consideration of the

record and the district court’s lengthy sentencing explanation, however, make clear that the

variance was well supported. We thus reject McKinnie’s argument to the contrary.

                                             13
       In reviewing the substantive reasonableness of a sentence, we “examine[] the

totality of the circumstances to see whether the sentencing court abused its discretion in

concluding that the sentence it chose satisfied the standards set forth in § 3553(a).” United

States v. Mendoza-Mendoza, 597 F.3d 212, 216 (4th Cir. 2010). While we must consider

the extent of the variance from the sentencing range, the fact that we “might reasonably

have concluded that a different sentence was appropriate is insufficient to justify reversal

of the district court.” Gall, 552 U.S. at 51. And variant sentences are generally reasonable

when “the reasons justifying the variance are tied to § 3553(a) and are plausible.”

Provance, 944 F.3d at 219 (citation omitted).

       As noted by the Supreme Court in Rita, 551 U.S. at 347–48, § 3553(a) requires that

the district court consider:

       (1) offense and offender characteristics; (2) the need for a sentence to reflect
       the basic aims of sentencing, namely, (a) “just punishment” (retribution), (b)
       deterrence, (c) incapacitation, (d) rehabilitation; (3) the sentences legally
       available; (4) the Sentencing Guidelines; (5) Sentencing Commission policy
       statements; (6) the need to avoid unwarranted disparities; and (7) the need
       for restitution.

The district court’s explanation for the variant sentence makes clear that it is justified by

these factors. The court grounded its variance on three primary components: (1) the

seriousness of McKinnie’s conduct; (2) McKinnie’s extensive criminal history and the

leniency shown him by the state system; and (3) the need to deter other drug dealers aware

of the lethal risks posed by the fentanyl they are distributing.

       The district court’s explanation demonstrates a focus on the “nature and

circumstances of the offense,” 18 U.S.C. § 3553(a)(1), and the “seriousness of the offense,”

                                              14
id. § 3553(a)(2)(A). Throughout the sentencing hearing, the court hammered home the

“extraordinarily serious criminal conduct,” J.A. 136, and “serious nature of this offense,”

J.A. 138. In particular, the court found “chilling” the timeline of events leading to Nelson’s

death and McKinnie’s manifest awareness of the risks of distributing China White. J.A.

136. The court described as “absolutely stunning,” J.A. 137, two texts in which McKinnie

bragged that “ppl [are] going out on that shit,” J.A. 214, and praised his supplier for the

strength of the China White by describing the effect it had on Nelson, who “couldn’t even

walk, talk, [or] think” after taking the drug. J.A. 215. McKinnie’s decision to “callously”

wring profit from his customers “knowing the risk” posed by this “extraordinarily

dangerous narcotic” “absolutely manifested a complete disregard of human life.” J.A. 136–

41.

       The court also focused on the “the history and characteristics of the defendant,” 18

U.S.C. § 3553(a)(1), and the need for individual deterrence, incapacitation, and

rehabilitation, id. § 3553(a)(2). The court described McKinnie’s “serious criminal history,”

J.A. 142, including a conviction for possession with intent to manufacture, sell, and deliver

cocaine, one for driving while impaired, and multiple convictions for assault on a female.

Despite these prior convictions, McKinnie was granted “[l]eniency down the line,” J.A.

138, and the longest custodial sentence he ever served was 90 days. Rather than gratefully

accepting this leniency and rehabilitating himself, McKinnie instead took advantage of it,

responding with “more drug dealing and criminality.” Id. McKinnie’s escalating criminal

conduct and the failure of prior sentences to deter him from future criminality dictated that

“he needs to be incapacitated, society needs to be protected from him.” J.A. 141. In an

                                             15
attempt to provide for the rehabilitation the prior leniency failed to encourage, the court

also required participation “in a program approved by probation for narcotic addiction,”

J.A. 143, and recommended “vocational, educational opportunities,” and “intensive

substance abuse treatment” while incarcerated, J.A. 144.

       Finally, because “McKinnie is not alone in his callousness,” the court described the

“the dire need to . . . generally deter others.” J.A. 142. The decision of drug dealers like

McKinnie to continue to sell a dangerous drug while simply warning customers “hey,

people are falling out,” made clear that “[g]eneral deterrence is critical as well here.” Id.

       The district court did not abuse its discretion by varying upward based on these

factors. McKinnie’s conduct is, in fact, more extreme than that in Heindenstrom, where the

First Circuit upheld a variance more than four times the Guidelines maximum. 946 F.3d 57

(1st Cir. 2019). There, the defendant possessed only general awareness of the dangers of

fentanyl, while McKinnie knew that China White was causing overdoses, warned

customers of the danger, and witnessed firsthand the effect it had on Nelson at the Sheetz

gas station. Id. at 60, 65-66. The defendant there also lacked the substantial criminal history

and recidivist tendencies that support the variance here.

       McKinnie’s sentence was also well in line with upward variances approved by this

court and by the other courts of appeals. See e.g., United States v. Nance, 957 F.3d 204

(4th Cir. 2020) (affirming 36-month variance in cocaine, cocaine base, heroin, and firearm

case based on criminal history); United States v. Evans, 526 F.3d 155 (4th Cir. 2008)

(affirming 95-month variance in identity fraud case based on criminal history); United

States v. Hudgens, 4 F.4th 352 (5th Cir. 2021) (affirming 119-month variance in heroin

                                              16
and methamphetamine case based on role of drugs in causing death, knowledge of the risks,

criminal history, and defendant’s failure to aid dying victim); United States v. Robinson,

892 F.3d 209 (6th Cir. 2018) (affirming 40-month variance in fentanyl case based on

criminal history, harm caused by opioid epidemic, and defendant’s awareness of risk

created by storing fentanyl in reach of a young child); United States v. Ruvalcava-Perez,

561 F.3d 883 (8th Cir. 2009) (affirming 48-month variance in cocaine and illegal reentry

case based on criminal history); see also United States v. Myers, 589 F.3d 117 (4th Cir.

2009) (affirming 239-month departure in crack cocaine case based on criminal history). In

sum, the district court’s sentencing explanation made clear that McKinnie demonstrated

utter indifference to Nelson’s life. The fact that Nelson was an addict did not make his life

expendable or any less deserving of the respect that was never shown him here. To enhance

his own profits, McKinnie pressed Nelson continuously to make sales, even mocking him

for seeking out a dealer with less potent wares. The district court did not abuse its discretion

by imposing a substantial punishment for this conduct.

                                              III.

       The opioid epidemic has wrought a terrible toll on our nation and so many

communities within it. See Roni Caryn Rabin, Overdose Deaths Reached Record High as

the Pandemic Spread, N.Y. Times (Nov. 17, 2021) (describing more than 100,000

overdose deaths between April 2020 and 2021, primarily driven by fentanyl). When drug

dealers knowingly ply their customers with what could well be lethal doses, district courts

do not abuse their discretion by taking behavior simultaneously destructive of society and



                                              17
individual life into account. McKinnie’s sentence is supported by the § 3553(a) factors and

the judgment of the district court is accordingly

                                                                             AFFIRMED.




                                             18